J-S26044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KRISTOPHER JAY GARDNER                     :
                                               :
                       Appellant               :   No. 1471 MDA 2021

       Appeal from the Judgment of Sentence Entered November 5, 2021
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000438-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KRISTOPHER J. GARDNER                      :
                                               :
                       Appellant               :   No. 1497 MDA 2021

       Appeal from the Judgment of Sentence Entered November 5, 2021
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000436-2019


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: SEPTEMBER 29, 2022

        Kristopher J. Gardner appeals1 from the November 5, 2021 aggregate

judgment of sentence of 8½ to 17 years’ imprisonment, plus $2,000 in fines


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1The appeals in this matter were consolidated by this Court’s January 13,
2022 order granting Appellant’s consolidation application.
J-S26044-22


and $5,640.87 in restitution to the victims, imposed after he pled guilty to two

counts of home improvement fraud.2               After careful review, we affirm the

judgment of sentence.

        The relevant facts of this case, as gleaned from the certified record, are

as follows:     In the fall of 2017, Appellant engaged with two separate

homeowner-victims to perform repair work on the roofs of their respective

homes, collected a deposits from each to purchase materials, and then failed

to complete either roofing job as agreed upon.

        The trial court summarized the lengthy procedural history of this case

as follows:

              [Appellant] was originally charged with two counts of
              deceptive or fraudulent business practices, 18
              Pa.C.S.[A.] § [4107](a)(2), graded as a felony of the
              third degree, with one count in each case. [Appellant]
              entered negotiated guilty pleas to those charges in
              both cases on November 4, 2019. Sentencing was to
              have occurred on February 20, 2020. However,
              [Appellant] moved to withdraw his pleas, and at the
              same time, this Court notified [Appellant] that it was
              rejecting his pleas based on the information that had
              been revealed in the pre-sentence investigation.

              Due to delays caused by the COVID-19 pandemic and
              the resulting judicial emergency, jury selection and
              trial was not scheduled to occur for both matters until
              September 2020. In the intervening time, the
              Commonwealth moved to amend the criminal
              informations to add a single count of home
              improvement fraud, 73 P.S. § 517.8(a)(2), in each
              case (two counts total). The offense was graded as a
              felony of the second degree in case no. 436-2019 due
____________________________________________


2   73 P.S. § 517.8(a)(2).

                                           -2-
J-S26044-22


          to the victim’s age (over 60), and as a felony of the
          third degree in case no. 438-2019. The Court granted
          the amendments on June 10, 2020.

          In response, [Appellant] filed an Omnibus Pretrial
          Motion that sought, inter alia, to dismiss the
          additional counts, claiming that he was prejudiced by
          the amendments. That motion was denied by this
          Court in a written Order and Opinion entered July 14,
          2020.
          Despite the best efforts of all involved, [Appellant]
          was not brought to trial in September 2020. The
          COVID-19 pandemic caused further delays, and
          [Appellant] was not brought to trial until March 9,
          2021. At trial, the Commonwealth presented its case-
          in-chief, and at the close thereof, [Appellant] elected
          to enter guilty pleas in lieu of proceeding to a verdict.
          [Appellant] pleaded guilty to a single charge of home
          improvement fraud in each case (two counts total),
          with the remaining charges dismissed. Sentencing
          was scheduled to occur at a later date in order to allow
          [Appellant] time to address the restitution that all
          parties acknowledged would be imposed in each case.

          [Appellant] was sentenced in relation to his guilty
          pleas on May 6, 2021. The Court imposed reduced
          terms of incarceration in each case, predicated on
          [Appellant’s] payment, that day, of restitution in the
          amount of $ 5,640.00 cash to his two victims. That
          payment was not made, and the Commonwealth
          moved to modify the sentenced imposed pursuant to
          Pa.R.Crim.P. 721. The Court granted the motion, and
          re-sentenced [Appellant] on May 20, 2021, imposing
          much more significant terms of incarceration in each
          case.     However, due to a combination of a
          transcription error by the Clerk of Courts and a
          grading error by this Court, the sentences set forth
          the Orders of Re-Sentence for each case imposed
          terms of incarceration that were beyond the statutory
          maximums, resulting in illegal sentences.

          [Appellant] filed a counseled post-sentence motion,
          and after a hearing held by means of advanced
          communication technology on September 23, 2021,

                                    -3-
J-S26044-22


            the Court issued an order and opinion on October 5,
            2021, granting it in part and denying it in part. The
            final outcome was that on October 5, 2021, the Court
            resentenced [Appellant] as follows:

            [at Docket No. 436-2019, 5 to 10 years’
            imprisonment, a $1,000 fine, and restitution to the
            victim in the amount of $3,140.87; and at Docket No.
            438-2019, 3½ to 7 years’ imprisonment consecutive
            to the sentence imposed at Docket No. 436-2019, a
            $1,000.fine, and restitution to the victim in the
            amount of $2,500.00.]

            [Appellant] filed a second post-sentence motion,
            requesting reconsideration of the above sentences
            and that the Court conduct a sentencing hearing at
            which he could be physically present. The motion was
            granted, and after a hearing held on November 5,
            2021, at which [Appellant] was present in person, the
            Court denied [Appellant’s] request for resentencing
            and entered final sentencing orders reimposing the
            sentences entered on October 5, 2021. [Appellant’s]
            counsel made a third, on the record post-sentence
            motion in order to ensure that [Appellant’s] appellate
            rights in regard to the sentences were preserved. That
            post-sentence motion was denied by the Court.

Trial court opinion, 1/7/22 at 1-3 (sentencing chart and extraneous

capitalization omitted).

      This timely appeal followed on November 10, 2021. That same day,

Appellant filed a concise statement of errors complained of on appeal, in

accordance with Pa.R.A.P. 1925(b). Thereafter, on January 7, 2022, the trial

court filed its Rule 1925(a) opinion.

      Appellant raises the following issues for our review:

            1.    Was the sentence imposed by the trial court
                  manifestly excessive, when it imposed a
                  sentence at the statutory maximum exceeding

                                        -4-
J-S26044-22


                  the range set forth in the Sentencing
                  Guidelines; when it failed to properly account
                  for [Appellant’s] acceptance of responsibility for
                  his actions, his stated remorse, his efforts to
                  pay restitution to the victim, and his conduct
                  during release from custody; and when it was
                  based in part on the actions of a third party?

            2.    Did the trial court err by denying [Appellant’s]
                  Omnibus Pre-Trial Motion for Relief seeking
                  dismissal of Count 2 of the Amended
                  Information filed by the Commonwealth, when
                  the amendment prejudiced his ability to address
                  that charge and the motion to amend the
                  information was granted ex parte?

Appellant’s brief at 7-8.

      Appellant first argues that the trial court abused its discretion by

imposing a “manifestly excessive” sentence that was outside of the Sentencing

Guidelines. Id. at 24.

      Our standard of review in assessing whether a trial court has erred in

fashioning a sentence is well settled.

            Sentencing is a matter vested in the sound discretion
            of the sentencing judge, and a sentence will not be
            disturbed on appeal absent a manifest abuse of
            discretion. In this context, an abuse of discretion is
            not shown merely by an error in judgment. Rather,
            [a]ppellant must establish, by reference to the record,
            that the sentencing court ignored or misapplied the
            law, exercised its judgment for reasons of partiality,
            prejudice, bias or ill will, or arrived at a manifestly
            unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa.Super. 2014) (citation

omitted), appeal denied, 117 A.3d 297 (Pa. 2015).




                                     -5-
J-S26044-22


      Where an appellant challenges the discretionary aspects of his sentence,

as is the case here, the right to appellate review is not absolute.

Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa.Super. 2011). On the

contrary, an appellant challenging the discretionary aspects of his sentence

must invoke this court’s jurisdiction by satisfying the following four-part test:

            (1) whether the appeal is timely; (2) whether
            appellant preserved his issue; (3) whether appellant’s
            brief includes a concise statement of the reasons
            relied upon for allowance of appeal with respect to the
            discretionary aspects of sentence; and (4) whether
            the concise statement raises a substantial question
            that the sentence is appropriate under the sentencing
            code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa.Super. 2013)

(citations omitted).

      Instantly, the record reveals that Appellant filed a timely notice of

appeal and preserved his claim in both a post-sentence motion and orally on

the record at the resentencing hearing.      Appellant has failed to include a

statement in his brief that comports with the requirements of Pa.R.A.P.

2119(f), but the Commonwealth has not objected to this omission. “[W]hen

the   appellant   has   not included a    Rule   2119(f) statement and       the

[Commonwealth] has not objected, this [c]ourt may ignore the omission and

determine if there is a substantial question that the sentence imposed was not

appropriate.”     Commonwealth v. Kiesel, 854 A.2d 530, 533 (Pa.Super.

2004) (citation omitted). Accordingly, we must determine whether Appellant

has raised a substantial question.

                                      -6-
J-S26044-22


      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”     Commonwealth v. Griffin, 65 A.3d

932, 935 (Pa.Super. 2013) (citation omitted), appeal denied, 76 A.3d 538

(Pa. 2013). “A substantial question exists only when appellant advances a

colorable argument that the sentencing judge’s actions were either:

(1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.”   Commonwealth v. Glass, 50 A.3d 720, 727 (Pa.Super. 2012)

(citation omitted), appeal denied, 63 A.3d 774 (Pa. 2013).

      Here, Appellant contends that the trial court imposed a “manifestly

excessive” sentence outside of the Guidelines without giving adequate

consideration to “[his] acceptance of responsibility for his actions, his stated

remorse, his efforts to pay restitution to the victim, and his conduct during

release from custody[.]” Appellant’s brief at 7-8.

      A claim that the trial court failed to sufficiently state its reasons for

imposing a sentence outside of the Sentencing Guidelines raises a substantial

question.   Commonwealth v. Beatty, 227 A.3d 1277, 1287 (Pa.Super.

2020).   This Court has also held that “an excessive sentence claim — in

conjunction with an assertion that the court failed to consider mitigating

factors — raises a substantial question.” Commonwealth v. Raven, 97 A.3d

1244, 1253 (Pa.Super. 2014 (citation omitted), appeal denied, 105 A.3d 736




                                     -7-
J-S26044-22


(Pa. 2014). Accordingly, we may review the merits of Appellant’s sentencing

claim.

      Our review of the record in this matter reveals that the trial court

considered and weighed numerous factors in fashioning Appellant’s sentence,

including his extensive criminal history and his repeated failure to make

restitution to the victims as he initially promised. See notes of testimony,

5/6/21 at 17-18; notes of testimony, 5/20/21 at 13-14. The trial court also

indicated that it considered Appellant’s testimony that he was remorseful and

had accepted responsibility for his actions.     Trial court order and opinion,

10/5/21 at 9-10; see also notes of testimony, 5/6/21 at 15-16; notes of

testimony, 5/20/21 at 11.        The trial court further noted it took into

consideration the testimony of Appellant’s girlfriend regarding the positive

changes he had made to his life and the hardships the family was

experiencing. Trial court order and opinion, 10/5/21 at 10-11; see also notes

of testimony, 5/6/21 at 16-17. The record reflects that the trial court also

considered the extensive testimony of the 81-year-old victim, Ms. Merritts.

See notes of testimony, 5/20/21 at 12-13.

      The trial court concluded that “[i]n light of the full scope of [Appellant’s]

conduct, his criminal history, his repeated attempts to escape meaningful

punishment for his action, and his repeated ploys regarding restitution, [a]

non-Guidelines sentence [is] appropriate here.” Trial court order and opinion,

10/5/21 at 14. We agree.


                                      -8-
J-S26044-22


     At the May 20, 2021 hearing on the Commonwealth’s motion to modify

sentence, the trial court indicated that it considered multiple factors in

deviating from the Sentencing Guidelines:

              It is my job to consider the impact on the life of the
              victim and the community and the rehabilitative needs
              of [Appellant].     Also, I need to consider the
              Sentencing Guidelines. I’ve reviewed the Sentencing
              Guidelines and I am electing to go outside the
              Sentencing Guidelines because I do not think they’re
              appropriate under the circumstances.

              We have two victims who have not been made whole.
              One of the victims is an elderly victim. They have
              been out their money for, as the victim said, four
              years. These guidelines are wholly inadequate under
              the circumstances of this case. I’m also taking into
              consideration the testimony I heard at trial. There has
              been no remorse whatsoever and still, still not
              acknowledgment of remorse in this case by
              [Appellant].

Notes of testimony, 5/20/21 at 13-14.

     At the November 5, 2021 resentencing hearing, the trial court again

placed its reasons on the record for sentencing Appellant above the

Guidelines:

              Thank you. I have placed this on the record before.
              But at sentencing it is my duty to consider the pre-
              sentence investigation, the statements of counsel,
              your statement, [Appellant], and the Sentencing
              Guidelines. I have considered all that. I need to
              consider the protection of the public and your
              rehabilitative needs, and I have considered all that. I
              understand, after considering the Sentencing
              Guidelines, what the Sentencing Guidelines are. And I
              have chosen to exceed the Sentencing Guidelines.

Notes of testimony, 11/5/21 at 6.

                                       -9-
J-S26044-22


      Additionally, the record reflects that the trial court was in possession of

a presentence investigation (“PSI”) report. Id.; see also trial court order and

opinion, 10/5/21 at 8. Where the trial court has the benefit of a PSI report,

“we shall . . . presume that the sentencing judge was aware of relevant

information    regarding    the   defendant’s   character   and   weighed   those

considerations along with mitigating statutory factors.” Commonwealth v.

Antidormi, 84 A.3d 736, 761 (Pa.Super. 2014) (citation omitted), appeal

denied, 95 A.3d 275 (Pa. 2014).

      Based on the foregoing, we find that Appellant’s challenge to the

discretionary aspects of his sentence must fail.

      Appellant next argues that the trial court “unfairly prejudiced his

defense” by allowing the Commonwealth to amend the criminal information

two months prior to the anticipated start date of trial by adding a single count

of home improvement fraud in each case. Appellant’s brief at 24, 30. We

disagree.

              We review a trial court’s decision to grant or deny a
              motion to amend an information for an abuse of
              discretion.

              An abuse of discretion is not merely an error of
              judgment, but is rather the overriding or
              misapplication of the law, or the exercise of judgment
              that is manifestly unreasonable, or the result of bias,
              prejudice, ill-will or partiality, as shown by the
              evidence of record. If in reaching a conclusion the trial
              court overrides or misapplies the law, discretion is
              then abused and it is the duty of the appellate court
              to correct the error.


                                       - 10 -
J-S26044-22


Commonwealth v. Sandoval, 266 A.3d 1098, 1101 (Pa.Super. 2021)

(citations omitted).

      Pennsylvania Rule of Criminal Procedure 564 governs when the

Commonwealth may amend the charges against a defendant and provides as

follows:

               The court may allow an information to be amended
               when there is a defect in form, the description of the
               offense(s), the description of any person or any
               property, or the date charged, provided the
               information as amended does not charge an additional
               or different offense. Upon amendment, the court may
               grant such postponement of trial or other relief as
               necessary in the interests of justice.

Pa.R.Crim.P. 564.

      “[T]he purpose of Rule 564 is to ensure that a defendant is fully apprised

of the charges, and to avoid prejudice by prohibiting the last minute addition

of   alleged    criminal   acts   of   which     the   defendant   is   uninformed.”

Commonwealth v. Mentzer, 18 A.3d 1200, 1202 (Pa.Super. 2011) (citation

omitted).

      This Court has explained:

               Since the purpose of the information is to apprise the
               defendant of the charges against him so that he may
               have a fair opportunity to prepare a defense, our
               Supreme Court has stated that following an
               amendment, relief is warranted only when the
               variance between the original and the new charges
               prejudices an appellant by, for example, rendering
               defenses which might have been raised against the
               original charges ineffective with respect to the
               substituted charges.


                                        - 11 -
J-S26044-22


Commonwealth v. Sinclair, 897 A.2d 1218, 1223 (Pa.Super. 2006) (citation

omitted).

      In evaluating whether Appellant was prejudiced by an amendment, we

must consider the following six factors:

            (1) whether the amendment changes the factual
            scenario supporting the charges; (2) whether the
            amendment adds new facts previously unknown to the
            defendant; (3) whether the entire factual scenario
            was developed during a preliminary hearing; (4)
            whether the description of the charges changed with
            the amendment; (5) whether a change in defense
            strategy was necessitated by the amendment; and (6)
            whether the timing of the Commonwealth’s request
            for amendment allowed for ample notice and
            preparation.

Id. (citations omitted).

      “[T]he test is whether the crimes specified in the original indictment or

information involve the same basic elements and evolved out of the same

factual situation as the crimes specified in the amended indictment or

information.” Sandoval, 266 A.3d at 1102 (citation and internal quotation

marks omitted).

      In the instant matter, our review of the certified record reveals that the

trial court fully considered the mandates of Rule 564 and its accompanying

case law prior to granting the Commonwealth’s motion to amend the criminal

information. See trial court order and opinion, 7/14/20 at 2-4. We agree

with the trial court’s conclusion that the Commonwealth’s amendment of the




                                    - 12 -
J-S26044-22


information was proper and that Appellant was not prejudiced to a degree

which should result in his conviction being overturned.

      The record reflects that the elements or defenses to the amended

offenses, home improvement fraud, 73 P.S. § 517.8(a)(2), are not so

materially different from the elements or defenses to the crimes originally

charged,   deceptive   of   fraudulent    business   practices,   18   Pa.C.S.A.

§ 4107(a)(2). Appellant was clearly aware of the facts underlying the charges

in the amended information from the time charges were first brought against

him. Moreover, the crimes specified in the original information evolved out of

the same factual situation as the crimes specified in the amended information.

See Sandoval, 266 A.3d at 1102. Namely, Appellant accepted payment from

two victims for home improvement services and did not fully complete the

work as agreed upon.

      Because Appellant had notice of the facts surrounding the amended

information and was not prejudiced by the amendment, we discern no abuse

of discretion on the part of the trial court in granting the Commonwealth’s

motion to amend the information.         Accordingly, Appellant’s second claim

warrants no relief.




                                    - 13 -
J-S26044-22


       For all the forgoing reasons, we affirm the trial court’s November 5,

2021 judgment of sentence.3

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/29/2022




____________________________________________


3 In light of our disposition, Appellant’s August 4, 2022 supplemental motion
requesting temporary release from incarceration based upon a hardship
furlough is denied.

                                          - 14 -